Citation Nr: 0814040	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-39 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arterial 
hypertension.  

2.  Entitlement to service connection for hypertensive 
atherosclerotic heart disease with acute coronary syndrome, 
aortic regurgitation, mitral regurgitation, mitral valve 
prolapse and sinus brachycardia.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
October 1975 and from February 2003 to February 2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  


FINDING OF FACT

It is just as likely as not the veteran's arterial 
hypertension and heart disease initially manifested to a 
degree of at least 10-percent disabling either during his 
second period of service from February 2003 to February 2004 
or within one year of his discharge.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
veteran's arterial hypertension was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  Resolving all reasonable doubt in his favor, the 
veteran's heart disease also was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

Since the Board is granting both of the veteran's claims, 
there is no need to discuss in exhaustive detail whether 
there has been compliance with the duty-to-notify-and-assist 
provisions of the Veterans Claims Assistance Act (VCAA) 
because even were the Board to assume, for the sake of 
argument, that there has not been, this is ultimately 
inconsequential and, therefore, at most harmless error.  
38 U.S.C.A. § 5100, et seq.  See also 38 C.F.R. §§  3.102, 
3.156(a), 3.159, 3.326(a).  

Suffice it to say that, by way of a letter dated in April 
2005, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consider, as well, that the RO issued that VCAA notice letter 
prior to initially adjudicating his claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  That letter also specifically asked 
that he provide any evidence in his possession pertaining to 
his claims. Id. at 120-21.  In any event, VA's Office of 
General Counsel has indicated requiring VA include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and, therefore, not binding 
on VA.  See VAOPGCPREC 1-2004 (Feb. 24, 2004) (OGC discussed 
this in response to the holding in Pelegrini v. Principi, 17 
Vet. App. 183 (2002) (Pelegrini I), but the Court used 
basically the same language in Pelegrini II, so it is equally 
applicable).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the Chief Legal Officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).



If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

The Board is also aware of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
requiring additional VCAA notice concerning the downstream 
disability rating and effective date elements of the 
underlying service-connected claims.  But as the veteran's 
claims are being granted, the RO will be responsible for 
addressing any notice defect concerning these downstream 
elements of the claims when effectuating the awards.

And as for the duty to assist, the RO obtained the veteran's 
service medical records, VA medical records - including the 
report of his VA compensation examination, and his private 
medical records.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  



It also deserves mentioning that, in response to the most 
recent supplemental statement of the case (SSOC), which was 
issued in February 2006, the veteran indicated he had no 
other information or evidence to submit.  So as there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Service Connection Claims

Service connection is granted for current disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

Heart disease and hypertension will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  


Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any 
service-connection claim is competent evidence establishing 
the veteran has the currently claimed disability.  Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  And, here, the veteran has current diagnoses of 
arterial hypertension and heart disease, so there is no 
disputing he has these claimed conditions.  Consequently, the 
determinative issue is whether these conditions are somehow 
attributable to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Arterial Hypertension

As already alluded to, service connection for hypertension 
may be granted on a presumptive basis if it manifested to a 
degree of at least 10 percent disabling within one year of 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309.  

Hypertension is evaluated as 10-percent disabling if the 
diastolic pressure is predominantly 100 or more, or the 
systolic pressure is predominantly 160 or more, or; it is the 
minimal evaluation assigned for an individual with a history 
of diastolic pressure predominantly 100 or more, who requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

The veteran's second period of active military service ended 
on February 12, 2004, and the first indication of a diastolic 
blood pressure reading over 100 was on February 13, 2005, 367 
days later (keeping in mind that 2004 was a leap year).  
Since February 13, 2005, his diastolic pressure has been 
predominantly over 100.  And although his diastolic pressure 
was not predominantly 100 or more within exactly one year of 
leaving service, the report of an April 2005 VA examination 
discussed this circumstance and likely origin of the 
hypertension.

The veteran's service medical records (SMRs) are unremarkable 
for complaints of persistently elevated blood pressure or of 
relevant treatment or a diagnosis of hypertension.  However, 
as mentioned, he was treated for high blood pressure and 
placed on prescription medication within one year of leaving 
the military.  

Additionally, the veteran's diastolic pressure approached 100 
within one year of leaving service.  In March 2004, his blood 
pressure was 130/90, and in July 2004 it was 140/95.  In 
December 2004, he was prescribed Lisinopril for high blood 
pressure and encouraged to chart his blood pressure from 
home.  

After the April 2005 VA examination, the diagnosis was 
arterial hypertension, under control.  The examiner noted 
that, in the veteran's post-service medical records, he was 
hospitalized and diagnosed with hypertension a mere five days 
past the one-year presumptive time limit for service 
connection.  38 C.F.R. § 3.307.  However, this examiner 
nonetheless concluded, "[a]lthough, technically, 
the diagnosis is a few days late for medical standpoint, [the 
veteran's] medical pathology is certainly present much more 
than five days, prior to the discovery."  


The examiner would not provide an exact date of the onset of 
the hypertension because it could be speculative.  But his 
conclusion that the hypertension predated the initial 
diagnosis provides significant evidence in favor of the 
veteran's claim.

The one-year presumptive cutoff and the date the veteran's 
disability manifested to a degree of 10 percent are only days 
apart, and there is no doubting his diastolic pressure 
approached 100 within one year of him leaving the military.  
His blood pressure readings from 2004, and the fact that he 
was on prescription Lisinopril to control his blood pressure 
and heart condition during the year following separation from 
service, provide evidence supporting his claim, in addition 
to the VA examiner's opinion of an earlier onset.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001). 

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102.

The history of the veteran's elevated blood pressure, and in 
particular the comments of the April 2005 VA examiner, make 
it as likely as not that the veteran's arterial hypertension 
initially manifested during his second period of service from 
February 2003 to February 2004, as that period of service 
only just preceded the initial diagnosis of this condition.  
So resolving all reasonable doubt in the veteran's favor, it 
is just as likely as not this condition was incurred in 
service, so his claim must be granted.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Heart Disease

As also earlier mentioned, heart disease is another condition 
subject to the presumptive provisions.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309.

A 10 percent evaluation is warranted for hypertensive heart 
disease if a workload greater than 7 metabolic equivalents 
(METS) but no greater than 10 METS results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication is required.  38 C.F.R. § 4.104, Diagnostic Code 
7007.  

The veteran's SMRs are unremarkable for any diagnosis of or 
treatment for a heart condition.  The first record of 
treatment was in March 2004, less than a month after he left 
service.  He complained of heart palpitations at a hospital, 
but no diagnosis was provided.  On February 17, 2005, less 
than one week after the 
one-year presumptive period expired, he was hospitalized for 
chest pain, angina, and malaise.  He was diagnosed with 
unstable angina.  An echocardiogram later showed mild mitral 
regurgitation, mild aortic regurgitation, mitral valve 
prolapse, and an ejection fraction of 55 percent.  He was 
then diagnosed with acute coronary syndrome.  

There is no medical evidence of record showing a workload of 
greater than 7 METS but not greater than 10 METS resulted in 
dyspnea, fatigue, angina, dizziness, or syncope.  This is 
because the veteran did not undergo any testing or workup to 
measure his workload capacity.  But that notwithstanding, his 
medical treatment records show he was prescribed Lisinopril 
in December 2004 for hypertension and a heart condition.  
That was less than one year after his second period of 
military service ended.  Plus, medical records show he took 
that medication continuously until March 2006.  He was then 
prescribed Verapamil for high blood pressure and a heart 
condition.  So he continuously had a prescription for a heart 
condition.  

The veteran had a VA examination in April 2005.  The examiner 
diagnosed hypertensive atherosclerotic heart disease with an 
acute coronary syndrome, mild aortic regurgitation, mild 
mitral regurgitation, mitral valve prolapse with anterior 
leaflet, an ejection fraction of 55 percent, and sinus 
brachycardia.  But of equal or even greater significance, 
this examiner explained that, while the diagnosis was 
rendered a few days after the expiration of the one-year 
period for presumptive service connection, the pathology was 
"certainly" present for more than five days.

So there, again, has been a medical indication of the 
disability manifesting prior to the initial diagnosis.  And 
as the veteran's heart condition required continuous 
medication beginning before the one-year presumptive period 
ended, this claim is granted on a presumptive basis by again 
resolving all reasonable doubt in the veteran's favor.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107(b); 38 C.F.R. §§ 
3.102, 3.307, 3.309, 4.104; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 


ORDER

Service connection for arterial hypertension is granted.  

Service connection for a heart condition is granted.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


